By the Court,

Dixon, C. J.
It does not appear from the return of the justice that the jury left the court. They may have considered and rendered their verdict without retiring, in which case there was no necessity of their being put under the charge of an officer, or of his being sworn. Hatch vs. Mann, 9 Wend., 262.
To justify the reversal of the judgment for an improper taxation of costs, it must appear affirmatively that the justice erred. Fuller vs. Wilcox, 19 Wend., 351. Ho presumptions will be indulged against the regularity of his proceedings. If the appellant relies upon the want of an affidavit to the travel and attendance of witnesses, or to the disbursements, he must show that none was made; and if, upon the fact that he paid *296the fees of the jurors, at the time they were called, he must show that; for the presumption is, that the justice would not have taxed them if already paid. None of these things appear from the return.
The interpreter’s fees were taxable as a necessary and proper disbursement. R. S., chapt. 133, sec. 27.